727 S.E.2d 288 (2012)
Bruce Jerome HOLMES
v.
Butch JACKSON, Admin.
No. 282P01-3.
Supreme Court of North Carolina.
June 29, 2012.
Bruce Jerome Holmes, for Holmes, Bruce Jerome.
Robert C. Montgomery, Special Deputy Attorney General, for State of N.C.

ORDER
Upon consideration of the application filed by Petitioner on the 18th of June 2012 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Guilford County:
"Denied by order of the Court in conference, this the 29th of June 2012."